UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ATARI INTERACTIVE, INC.,                                       :
                                                               :
                         Plaintiff,                            :      19-CV-3111 (LAK) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
TARGET CORPORATION,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff is directed to submit a status letter to the Court detailing the following:

              •    the status of document discovery including what has been completed thus far,

                   and what is left to be completed;

              •    the number of depositions Plaintiff needs and where the deponents are located;

                   and

              •    any other discovery that remains outstanding and a proposal for how long it will

                   take to complete.

         The status letter must be filed by November 22, 2019.



         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: November 15, 2019                                           Ona T. Wang
       New York, New York                                          United States Magistrate Judge
